                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

KENNETH KEITH MILTON                                   CIVIL ACTION NO. 19-0214

                                                       SECTION P
VERSUS
                                                       JUDGE TERRY A. DOUGHTY

PAT SMITH, ET AL.                                      MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge’s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Kenneth Keith Milton’s

claims are DISMISSED WITH PREJUDICE as frivolous and for failing to state claims on

which relief may be granted.

       MONROE, LOUISIANA, this 24TH day of April, 2019.




                                                   ______________________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
